United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1102
                        ___________________________

                             United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

                              Terry Marshall Campie,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                          Submitted: September 17, 2012
                            Filed: December 11, 2012
                                 [Unpublished]
                                _____________

Before RILEY, Chief Judge, SMITH and COLLOTON, Circuit Judges.
                              ____________

PER CURIAM.

     Terry Marshall Campie pleaded guilty to attempting to use the Internet
knowingly to entice a minor to engage in sexual activity, in violation of 18 U.S.C.
§ 2422(b). The district court1 sentenced him to a statutory minimum term of ten
years’ imprisonment, followed by ten years of supervised release. Campie appeals,
asserting the ten-year period of supervised release is unreasonable. We review the
reasonableness of the term for abuse of discretion. Gall v. United States, 552 U.S. 38,
51 (2007); United States v. Brewer, 628 F.3d 975, 978 (8th Cir. 2010).

       Campie argues that his sentence is greater than necessary because he will be
under supervision from ages sixty-four to seventy-four, he has no prior criminal
record, and he is educated and employed. The advisory sentencing guidelines,
however, recommend a term of supervised release between five years and life, USSG
§ 5D1.2(b)(2) & comment. (n.1); this is the same range authorized by statute, 18
U.S.C. § 3583(k). By way of policy statement, the Sentencing Commission further
recommends that the court impose the statutory maximum term of supervised release
(here, life) when a defendant is convicted of a “sex offense” within the meaning of
the guideline. Id. § 5D1.2(b) (policy statement). Because Campie’s term of
supervised release is within the advisory range, and indeed less than the
recommended term of life, we presume that it is reasonable. United States v. Lincoln,
413 F.3d 716, 717 (8th Cir. 2005); see Rita v. United States, 551 U.S. 338, 347
(2007).

       The circumstances cited by Campie are not so compelling as to require a term
of supervised release of fewer than ten years. While Campie focuses on mitigating
factors, other evidence militates in favor of a longer period of interaction with the
probation office for a sex offender after incarceration—namely, information that
Campie has suffered from a history of depression and lacks “social support” other
than a close relationship with his son. While a court may not lengthen a term of
imprisonment to foster a defendant’s rehabilitation, Tapia v. United States, 131 S. Ct.


      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.

                                         -2-
2382, 2385 (2011); 18 U.S.C. § 3582(a), supervised release is governed by a different
statute that directs the court to consider how to provide the defendant with
“correctional treatment in the most effective manner.” 18 U.S.C. §§ 3583(c),
3553(a)(2)(D); see also United States v. Love, 19 F.3d 415, 417 n.4 (8th Cir. 1994)
(citing legislative history that a “primary goal of supervised release” is to provide
rehabilitation to a defendant who still needs supervision). And it is not self-evident,
as Campie suggests, that it is a “waste of government resources” to supervise a sex
offender in his seventies. Cf. United States v. Grigsby, 270 F. App’x 726, 727 (10th
Cir. 2008); United States v. Quinn, 257 F. App’x 864, 866 (6th Cir. 2007); United
States v. MacEwan, 445 F.3d 237, 249 n.11 (3d Cir. 2006).

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-